Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bower (US Patent 4,582,555).
Regarding claim 1, Bower discloses a heatseal die comprising a pair of mating sealing jaws (first and second bars 10 and 12) for forming a seal between opposing heatsealable surfaces comprising:
a first jaw (seal bar 10) having a sealing surface that includes at least two peaks (lands 11 and 15 in Fig. 3) separated by a valley, wherein each peak includes a first face and a second face and wherein a phantom line bisecting the valley defines a first angle between the phantom line and the first face and defines a second angle between the phantom line and the second face such that the first angle differs from the second angle (the valley formed between lands 11 and 15 show surfaces that form different angles between the faces and a phantom line); and,

Regarding claim 2, Fig. 3 of Bower appears to show angles that differ by about 10-30°.
Regarding claim 3, Bower discloses knife slits 14.
Regarding claim 4, Bower discloses the sealing surface of the first jaw (seal bar 10) has a profile on a first side of the knife slot of the first jaw that is a mirror image of the sealing surface on a second side of the knife slot of the first jaw (see Figs. 2-3).
Regarding claim 5, Bower discloses at least two peaks separated by a valley on the first side of the knife slot of the first jaw and at least two peaks separated by a valley on the second side of the knife slot of the first jaw (lands 11 and 15 on both sides of knife slot 14).
Regarding claim 6, Bower discloses as opposing heatsealable surfaces traverse the sealing jaws, the first face of each peak on the first jaw defines a leading face and the second face of each peak on the first jaw defines a trailing face (shown in Fig. 3).
Regarding claim 7, Bower discloses on the first side of the knife slot, the first angle is larger than the second angle and, one the second side of the knife slot, the first angle is smaller than the second angle (the first and second faces of the valleys between lands 11 and 15 are shown with mirror image angles – see Fig. 3).
Regarding claim 8, Bower discloses a pair of mating sealing jaws (first and second seal bars 10 and 12) for forming a seal between opposing heatsealable surfaces where each jaw has at least two peaks (lands 11 and 15 in Fig. 3) separated by a valley, the improvement wherein a phantom line bisecting the valley defines a first 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745